        Case 7:20-cv-05774-KMK-PED Document 7 Filed 11/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X

Miranda Pacchiana,

                                   Plaintiff,                          20 CV 05774 (KMK)
         -v-
                                                                      CALENDAR NOTICE
Adam Savage,

                                    Defendant.
-----------------------------------------------------X
KENNETH M. KARAS, District Judge:


         Please take notice that the above captioned action has been scheduled for
an initial conference before the Honorable Kenneth M. Karas, United States District Judge, on
Thursday, November 12, 2020 at 2:00 p.m.


 NOTICE OF TELECONFERENCE INFORMATION: Counsel shall call the following number
 at the designated time: Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code:
 7702195 Please enter the conference as a guest by pressing the pound sign(#). Given that much
 of the Court is operating remotely and has limited mail capability, counsel involved in any prose
 cases shall mail a copy ofthis Notice to or otherwise inform the prose party of the above
 teleconference information. Counsel in any pro se inmate cases shall ensure that the pro se party
 is on the line before calling the above-referenced number. Any requests for adjournments should
 be filed as soon as possible and clearly explain why the conference should be adjourned.


 Dated: November 5, 2020
        White Plains, New York




                                                         Kenneth M. Karas, U.S .D.J
